DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Butters et al. (“Butters”; 2008/0312701; cited by Applicant).
Regarding claim 16, Butters discloses a polyaxial pedicle screw 300 (Figs. 16 and 18) comprising:
a bone screw 302 member having a head 342, 344 and a threaded shaft 340 extending from the head along a shaft axis, the head including a first outer surface region 346 having a partially spherical shape defined by a first radius of curvature, and the head including a second outer surface region 344 having a partially cylindrical shape defined by a second radius of curvature, the second radius of curvature being smaller than the first radius of curvature; and
a housing 304 extending along a longitudinal axis between a proximal portion (top) and a distal portion (bottom), the proximal portion having a channel 318 adapted to receive a spinal rod 310 therein in an orientation transverse to the longitudinal axis (id.), and the distal portion defining a distal opening 324 (including the void extending through the side and bottom) configured to receive the head of the bone screw member therethrough (side-loaded; para. 0055). The distal portion further comprises a distal opening 352 through collar 306 when the collar is assembled on the housing (Figs 17A and 18; paras. 0057-0060). 
Regarding claim 17, the distal opening 352 comprises a circular shape (Fig. 17A) defined by a radius that is larger than the second radius of curvature and smaller than the first radius of curvature (see Fig. 18). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13 and 14 of U.S. Patent No. 10,499,957. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the claim limitations. The claims of both the issued patent and the present application are directed to the substantially same invention of a polyaxial pedicle screw comprising a bone screw member and a housing wherein the head of the screw is shaped, configured and/or dimensioned to be insertable or receivable into the housing in a first orientation and to be maintained in the housing or prevented from passing through the housing in a second orientation. Other commonly claimed features include an anvil having a flap and groove, a cavity with multiple radii of curvature, and a non-circular cross-sectional shape. 
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,924,973. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the claim limitations. The claims of both the issued patent and the present application are directed to the substantially same invention of a method of assembling a polyaxial pedicle screw including the steps of inserting the head through a distal opening in a first orientation and rotating the screw such that the head is prevented from exiting or being removed through the distal opening. The common steps further include securing a cap to the housing to prevent the head from rotating back and exiting through the opening. 
Claims 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,499,957 in view of Barker et al. (“Barker”; 2002/0026193; cited by Applicant). 
Claims 1 and 16 of U.S. Patent No. 10,499,957 disclose the claimed invention as set forth herein except for explicitly reciting a first portion of the head having a roughened surface texture and a second portion of the head having a smooth surface. 
Barker also discloses a polyaxial pedicle screw 50 (Fig. 4C) and teaches that a first portion of a head may have a roughened surface texture 58 and a second portion of the head 54 may have a smooth surface. The smooth surface facilitates polyaxial adjustment and the roughened surface texture improves purchase to increase friction and more securely hold the screw at a desired angular orientation (see paras. 0034 and 0047). 
It would have been obvious at the time of the invention to a person having ordinary skill in the art to provide the invention of claims 1 and 16 with a first portion of the head having a roughened surface texture and a second portion of the head having a smooth surface, in view of Barker, to facilitate polyaxial adjustment and improve purchase to increase friction and more securely hold the screw at a desired angular orientation.
The claims of the present application and the issued patents are generally mapped as follows:
				
Appl. 16/686,703
Pat. 10,499,957
Pat. 9,924,973
1
1
N/A
2
5
N/A
3
3
N/A
4
1
N/A
5
2, 6
N/A
6
1
N/A
7
4
N/A
8
13
N/A
9
7
N/A
10
8
N/A
11
9
N/A
12
10
N/A
13
14
N/A
14
13
N/A
15
1 v. Barker
N/A
16
1, 2, 6
N/A
17
3
N/A
18
16 v. Barker
N/A
19
N/A
1
20
N/A
2, 3



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773